IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                          NO. PD-1279-11



                   EX PARTE ACE ALLEN KRETZER, JR., Applicant



                           ON DISCRETIONARY REVIEW
                        FROM THE NINTH COURT OF APPEALS
                               NEWTON COUNTY

        J OHNSON, J., delivered the opinion for a unanimous Court.

                                           OPINION

        Appellant was on bond awaiting trial on two charges of aggravated sexual assault of a child

when he was charged with the instant offense of indecency with a child. The trial court set bail at

$500,000. Appellant complained that he had been in jail for more than ninety days and that the state

had not been ready for trial within that time span. He asserted that, pursuant to article 17.151 of the

Texas Code of Criminal Procedure, he was thus entitled to either personal bond or a reduction in the

bail amount. The trial court refused a personal bond, but decreased the bail amount to $250,000.

Appellant appealed the denial of personal bond to the court of appeals and also argued to that court

that the bail set by the trial court was excessive.
                                                                                                    2

       The court of appeals noted that consideration of the future safety of the victim and the

community is among the parameters for setting bail that are set out in article 17.151. It held that,

because appellant was already on bond for two aggravated sexual assaults of a child when he

allegedly committed the pending offense of indecency with a child, the trial court did not abuse its

discretion in maintaining bail at $250,000. “By placing a mandatory duty on trial courts to consider

the safety of the victim and the safety of the community in fixing bail in all cases, the Legislature

requires trial courts to consider a fact that is not related to the amount the defendant can afford to

pay.” Ex parte Kretzer, No. 09-11-00181-CR (Tex. App.—Beaumont July 13, 2011) (quoting

Matthews v. State, 327 S.W.3d 884, 887 (Tex. App.—Beaumont 2010, no pet.)) (not designated for

publication).

       After reviewing the briefs of the parties and examining the relevant portions of the record,

we conclude that our decision to grant appellant’s petition was improvident. Accordingly, we

dismiss appellant’s petition. TEX . R. APP . P. 69.3.



Delivered: May 16, 2012
Do not publish